Citation Nr: 1216965	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-22 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a finding of permanency for a total disability evaluation for service-connected adenocarcinoma of the prostate, status-post radical prostatectomy.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling effective from August 20, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to November 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2003, August 2006, October 2007 and November 2007 decisions by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on the matter of entitlement to permanency of a total rating for prostate cancer was held before a Decision Review Officer at the RO on May 13, 2009.  A copy of the hearing transcript has been associated with the file.

During the pendency of the appeal, by a November 2007 decision, the RO awarded a higher initial evaluation for the service-connected PTSD to 70 percent disabling, effective August 20, 2002.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not terminate the appeal.  Id.  

In November 2007, the RO informed the Veteran that the RO viewed the increase to 70 percent to be a grant of the benefit he sought on appeal.  However, the Veteran did not expressly indicate his satisfaction with the 70 percent disability evaluation.  The Board thus finds that this issue remains in appellate status. 

(The decision below addresses the claim of entitlement to permanency for a total rating for prostate cancer.  The question of entitlement to a higher initial rating for PTSD is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran has been diagnosed with adenocarcinoma of the prostate, resulting in radical prostatectomy.   

2.  By rating decision dated in August 2006, service connection was granted for prostate cancer, and a 100 percent disability rating was assigned in accordance with the applicable rating criteria. 

3.  Medical evidence received approximately 6 months after the assignment of the total disability rating showed improvement in the service-connected disability.


CONCLUSION OF LAW

There is no legal basis for a finding of permanence for a 100 percent schedular disability rating for service-connected adenocarcinoma of the prostate, status-post radical prostatectomy.  38 C.F.R. §§ 3.327, 3.340(b), 3.951 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In this case, when the Veteran first filed his claim of service connection for prostate cancer, notice of how to substantiate such a claim was given in July 2006.  VA's General Counsel has held that VCAA notice is not required for downstream issues, such as is now before the Board-entitlement to a finding of permanency of the total rating.  VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473 at 490 (2006).  In this case, the Veteran's claim for service connection was granted and an effective date and disability rating assigned; indeed, a 100 percent rating was assigned by the August 2006 rating decision.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to address his appeal.  All available evidence pertaining to the Veteran's claim has been obtained, and he was afforded VA examination in the development of his claim.  The examination reports contain sufficient evidence by which to evaluate the question on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran had a hearing with a decision review officer.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence not already of record.  The Board is unaware of any such evidence.

Permanent and Total Disability Evaluation

Service connection for prostate cancer was granted by rating decision dated in August 2006.  A 100 percent disability rating was assigned in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7528 (2011).  That Diagnostic Code provides for a 100 percent disability rating.  Id.  It also provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure for treatment of cancer, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Id.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2011).  If there has been no local recurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a (2011).  In other words, the rating criteria specifically indicates that the assignment of the 100 percent disability rating will likely be temporary in nature and that after six months, the 100 percent disability rating may be reduced.  Moreover, after six months, and after the claimant has undergone a VA examination and been provided any required notice for reduction, the claimant's disability rating may be reduced and a different rating may be assigned. 

In October 2007, the RO issued a rating decision continuing the 100 percent disability evaluation based on a VA examiner's finding that prostate cancer was not determined to be in remission for 5 years following the initial diagnosis.  The decision clearly stated that the rating was not intended to be permanent, as there was a likelihood of improvement.  The Veteran filed a timely appeal with respect to the finding that there was a likelihood of improvement.  

Permanence is essentially a medical question, which requires competent medical evidence; neither the Board nor the RO may exercise its own independent medical judgment on such a question.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

A positive determination of permanency may be based on a finding that "the probability of permanent improvement under treatment [was] remote," and whether one or all of the service member's service-connected disabilities [were] "reasonably certain to continue throughout the life of the [appellant]."  38 C.F.R. § 3.340(b) (2011); see also KL v. Brown, 5 Vet. App. 205, 208 (1993) (factors to consider include failure to pursue treatment, and whether the disease has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote).  The appellant's age may be considered in determining permanence.  38 C.F.R. § 3.340(b) (2011).  This determination must be based upon a consideration of the degree of impairment due solely to the service-connected disability or disabilities.  See 38 C.F.R. § 3.341 (2011). 

Rating agencies are to handle cases affected by changes in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the VA laws and regulations.  38 C.F.R. § 3.344 (2011).  However, when a disability has not become stabilized or is likely to improve, re-examination, and, if necessary, reevaluation of the assigned disability rating is warranted.  Id. 

Re-examination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2011).  Generally, re-examinations are required if it is likely that a disability has improved, if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Following the initial VA examination or other scheduled examination, any re-examination determined to be in order will be scheduled within not less than two years and not more than five years.  Id.  No periodic future examinations will be requested where the disability is established as static; the findings and symptoms are shown by examination to have persisted without material improvement for a period of 5 years or more; the disability from disease is permanent in character and of such nature that there is no likelihood of improvement; the Veteran is over 55 years of age, except under unusual circumstances; the rating is a prescribed scheduled minimum rating; or a combined disability rating evaluation would not be affected if the future examination should result in reduced evaluation for one or more conditions.  See 38 C.F.R. § 3.327(b) (2011).  However, none of the above guidelines are to be construed as limiting VA's authority to request re-examinations, or periods of hospital observation, at any time in order to ensure that disabilities are accurately rated.  38 C.F.R. § 3.327(a) (2011). 

Initially, the Board observed that the 100 percent rating was in effect for less than 20 years; thus, it has not reached protected status.  See 38 C.F.R. § 3.951(b) (2011).  The Board further notes that the rating criteria under which the 100 percent disability rating was assigned required that a future examination be conducted following cessation of treatment.  In other words, the rating criteria indicate that the 100 percent rating will likely not be permanent in nature and that there will likely be some improvement with treatment.  

Additionally, in this case, VA was permitted to request periodic future examinations for the Veteran's prostate cancer residuals.  The Board notes that the disability has not been established as static.  In fact, in January 2010, the RO reduced the Veteran's disability rating for residuals of prostate cancer from 100 to 60 percent.  (The Veteran did not file an appeal of that decision and it is not before the Board for consideration.)  Rather, as indicated in the rating reduction, the residuals of the condition, while disabling, had improved.  In addition, there was no evidence that the Veteran's prostate cancer symptoms had persisted without material improvement over a period of five or more years. 

Moreover, with regard to possible improvement of the Veteran's prostate cancer symptomatology, the evidence does not show that his disability is of such nature that there is no likelihood of improvement.  Rather, the most recent medical evidence of record reveals that the Veteran's cancer has not recurred since the original grant of benefits. 

Finally, even if the symptomatology of the Veteran's disability were considered static, it is still within VA's purview to schedule another VA examination to assess the current severity of the disability.  See 38 C.F.R. §§ 3.327 (2011).  Accordingly, the claim for permanency of the initially assigned 100 percent schedular disability rating must be denied. See 38 C.F.R. §§ 3.327, 3.344, 3.951(b) (2011).


ORDER

Entitlement to a finding of permanency of a total disability evaluation for service-connected adenocarcinoma of the prostate, status-post radical prostatectomy is denied.


REMAND

According to his December 2009 hearing testimony, the Veteran is receiving disability benefits from the Social Security Administration (SSA); however, no records from the SSA have been associated with the claims folder.   The Veteran's SSA records are likely to contain evidence pertinent to his claim for a rating in excess of 70 percent for PTSD; thus, they should be obtained.  In addition, VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, the Veteran's SSA records should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above has been completed, consider whether any evidence or information suggests a need for re-examination of the Veteran's PTSD by a clinician with expertise necessary to rate the current level of his disability.  If such is required, schedule the examination.  

3.  Thereafter, re-adjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the benefit sought continues to be denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


